ORDER

PER CURIAM.
Defendant, Willie Gibbs, appeals from the sentences imposed after a jury verdict finding him guilty of seven offenses in a single indictment for his involvement in three robberies consisting of two counts of first degree robbery and armed criminal action, one count of first degree assault, one count of first degree robbery, one count of armed criminal action, one count of first degree robbery and one count of armed criminal action. He was sentenced to three life sentences and two fifteen year sentences to be served concurrently, and two sentences of fifteen years to run concurrent with each other but consecutive to the other sentences.
We affirm the judgment pursuant to Rule 30.25(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum solely for the use of the parties involved, has been provided explaining the reasons for our holdings.